/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2014

                                      No. 04-14-00190-CV

                                   ONEWEST BANK, FSB,
                                       Appellant

                                                v.

                           THE ESTATE OF EDITH H. FRAHM,
                                      Appellee

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2012PC0915
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
       The parties have found a joint motion to extend the briefing schedule, explaining that
they “have agreed in principle to a settlement that will obviate the need for this appeal” but need
more time to seek approval from the U.S. Department of Housing and Urban Development. We
GRANT the motion and ORDER appellant’s brief to be filed on or before November 17, 2014.
Appellee’s brief will be due sixty days after appellant files its brief.




                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court